Exhibit 10.1

 

FIRST AMENDMENT TO LICENSE AGREEMENT

 

THIS FIRST AMENDMENT TO LICENSE AGREEMENT (the “Amendment”) is entered into as
of May 17, 2017 (the “Amendment Effective Date”), by and between Eli Lilly and
Company, an Indiana corporation, having its principal place of business at Lilly
Corporate Center, Indianapolis, Indiana 46285, (“Lilly”) and United Therapeutics
Corporation, a Delaware corporation, having its principal place of business at
1040 Spring Street, Silver Spring, Maryland 20910 (“United Therapeutics”). 
Lilly and United Therapeutics are referred to individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Lilly and United Therapeutics are parties to that certain License
Agreement dated as of November 14, 2008 (the “License Agreement”);

 

WHEREAS, United Therapeutics desires to amend the License Agreement to extend
its exclusive license to market, promote and commercialize tadalafil, solely
under the brand name Adcirca®, for the treatment of pulmonary hypertension; and

 

WHEREAS, the Parties desire to amend the License Agreement to reflect the
Parties’ agreement with respect to certain terms and conditions as set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1.                                      Article 1 Definitions.  Article 1 is
amended to amend or add the following definition:

 

1.3  “Applicable Law” is amended by adding to the end of the current definition,
the following:  “In addition, Applicable Laws shall include Privacy Laws.”

 

1.63 “Increased Royalty Effective Date”  shall mean:

 

(a)                                 initially, December 1, 2017; and

 

(b)                                 in the event that Lilly prevails in Appeal
#17-1017 and/or #17-1018 in the United States Court of Appeals for the Federal
Circuit between ICOS Corporation — Appellant and Actelion Pharmaceuticals Ltd. -
Appellee regarding the validity of U.S. Patent Nos. 6,821,975 (expiring
November 19, 2020) (“975”) and 7,182,958 (expiring April 26, 2020) (“958”), then
the Increased Royalty Effective Date shall automatically be delayed and extended
until the later to occur of (i) the expiration, lapse, abandonment or
invalidation of the last claim of 975 and/or 958 covering the Commercialization
of the Product in the Field in the Territory; and (ii) expiration of any
government-conferred exclusivity respecting the use of the Product in the Field
in the Territory.  Lilly will not have any obligation to appeal any decision in
Appeal #17-1017 and/or #17-1018 to the

 

1

--------------------------------------------------------------------------------


 

United States Court of Appeals for the Federal Circuit en banc or to the United
States Supreme Court.

 

1.64 “Privacy Laws” shall include, but not be limited to, a) the Health
Insurance Portability and Accountability Act of 1996, as amended, and the
implementing rules and regulations thereof, including the Privacy Rule, Security
Rule, and Breach Notification Rule and all amendments to and further regulations
thereof (collectively, “HIPAA”); b) Directive 95/46/EC of the European
Parliament and of the Council of 24 October 1995 on the protection of
individuals with regard to the processing of personal data and on the free
movement of such data, as amended, updated or repealed from time to time, and
any implementing, derivative or related national legislation, rule, or
regulation enacted thereunder by any EU Member State subject to its jurisdiction
as well as the European General Data Protection Regulation (Regulation (EU)
2016/679), when it becomes applicable; and c) Section 5 of the United States
Federal Trade Commission Act, including the regulation of deception and
unfairness in consumer practices.

 

2.                                      Section 3.4(b) Operating Principles.
Meetings.  Section 3.4(b) is hereby deleted in its entirety and replaced with
the following:

 

The JSC shall hold meetings at such times and at such locations, including
telephonically, as requested by either of the Parties.  Other employees of each
Party (including the Alliance Managers, as defined in Section 3.5(a)) involved
in the Development, manufacture, or Commercialization of the Product in the
Field in the Territory may attend the meetings of the JSC as nonvoting
participants, and, with the consent of each Party, consultants, representatives,
or advisors involved in the Development, manufacture, or Commercialization of
the Product may attend meetings of the JSC as nonvoting observers; provided that
such Third Party representatives are under obligations of confidentiality and
non-use applicable to the Confidential Information of each Party and that there
are at least as stringent as those set forth in ARTICLE 11; and provided that
the term of such obligations may be reduced by mutual agreement of the Parties
so as to be commercially reasonable based on the circumstances.  Each Party
shall be responsible for all of its own expenses associated with participating
in the JSC.

 

3.                                      Section 7.2 Royalty Payments.  Effective
upon the Increased Royalty Effective Date, Section 7.2 shall be deleted in its
entirety, renamed “Royalty Payments and Milestones” and replaced with the
following:

 

(a)                                 In consideration for the rights granted to
United Therapeutics under this Agreement to continue to market, promote and
commercialize the Product in the Field and the Territory and the rights with
respect to use of the Lilly Product Marks and Corporate Marks of Lilly and the
supply of the Product under the Manufacturing and Supply Agreement, United
Therapeutics shall pay Lilly a ten percent (10%) royalty on Net Sales
(“Royalty”) and the corresponding non-refundable (except pursuant to
Section 7.2(b)) milestone payments on Net Sales (“Milestones”) during the Term:

 

2

--------------------------------------------------------------------------------


 

Sales Milestones for Product

 

Milestone Payment (U.S.)

 

For each One Million Dollars ($1,000,000) in Net Sales during the Calendar Year

 

$

325,000

 

 

Milestones per quarter will be calculated based upon year to date Calendar Year
Net Sales minus Milestones paid in prior Calendar Quarters.  Milestones shall be
paid quarterly as set forth in Section 7.3.

 

For purposes of illustration, if Net Sales in the first quarter of 2018 were
$45,999,444, in the second quarter were $60,265,456 in the third quarter were
$35,756,899 and in the fourth quarter were $41,236,899, the royalty and
milestones would be computed as follows:

 

Sales

 

A
10%

 

YTD Sales

 

# of
Millions
YTD

 

Payment/Million

 

Cum
Payment

 

Previous
Paid

 

B
Net
Milestones

 

Net
Payments =
A + B

 

$

45,999,444

 

$

4,599,944

 

45,999,444

 

45

 

$

325,000

 

14,625,000

 

 

 

14,625,000

 

$

19,224,944

 

$

60,265,456

 

$

6,026,546

 

106,264,900

 

106

 

$

325,000

 

34,450,000

 

(14,625,000

)

19,825,000

 

$

25,851,546

 

$

35,756,899

 

$

3,575,690

 

142,021,799

 

142

 

$

325,000

 

46,150,000

 

(34,450,000

)

11,700,000

 

$

15,275,690

 

$

41,236,899

 

$

4,123,690

 

183,258,698

 

183

 

$

325,000

 

59,475,000

 

(46,150,000

)

13,325,000

 

$

17,448,690

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

183,258,698

 

 

 

 

 

 

 

 

 

 

 

 

 

$

59,475,000

 

$

77,800,870

 

 

In the event United Therapeutics receives any non-monetary consideration in
connection with the sale of the Product, United Therapeutics’ payment obligation
under this Section 7.2 shall be based on the fair market value of such other
consideration.  In such case, United Therapeutics shall disclose to Lilly the
terms of any such arrangement, and the Parties shall endeavor in good faith to
agree on the fair market value of the consideration received by United
Therapeutics under such arrangement.

 

(b)                                 In the event the initial Increased Royalty
Effective Date is extended in accordance with Section 1.63(b), then any
royalties and milestone payments already paid by United Therapeutics to Lilly
under Section 7.2(a) in excess of the royalties that would have been payable
prior to the extended Increased Royalty Effective Date (i.e., 5% of Net Sales)
shall be refunded to United Therapeutics within thirty (30) days, and the
original Section 7.2 of the Agreement shall be restored until the extended
Increased Royalty Effective Date occurs.

 

4.                                      Section 7.3 Payments and Reports. 
Effective upon the Increased Royalty Effective Date, Section 7.3(b) shall be
deleted and replaced with the following:

 

United Therapeutics shall provide a report to Lilly within thirty (30) days
after the end of each Calendar Quarter that summarizes Net Sales (year to date
and Calendar Quarter), including, if applicable, the fair market value of all
non-monetary consideration received

 

3

--------------------------------------------------------------------------------


 

by United Therapeutics in exchange for the Product, and contains detailed
information regarding the calculation amounts due to Lilly pursuant to
Section 7.2, including the allowable deductions in the calculation of Net Sales,
in a manner sufficient to enable Lilly to determine amounts due to Lilly under
Section 7.2 (“Net Sales Report”).  United Therapeutics will mail the Net Sales
Report to the attention of: Eli Lilly and Company, Lilly Royalty Administration
in Finance, Drop Code 1064, Lilly Corporate Center, Indianapolis, Indiana
46285.  Contemporaneously with the delivery of each Net Sales Report, United
Therapeutics shall make all payments due to Lilly pursuant to Section 7.2 with
respect to the Calendar Quarter by wire transfer in immediately available funds
in accordance with the terms of Section 7.5.

 

5.                                      Section 8.4 OTC, Generic and Competitive
Rights.  Section 8.4 is hereby deleted in its entirety and replaced with the
following.

 

During the Term, United Therapeutics will have no right under the terms of this
Agreement with respect to (i) over-the-counter Commercialization of Product, or
(ii) sell any non-branded generic version of the Product or Compound in the
Field in the Territory.  Any development of a Competitive Product using the
Product, Lilly Know-How, Lilly Patents and/or Lilly Product Marks in the Field
in the Territory requires Lilly’s approval and the Parties would discuss in good
faith modifications, if any, to the Royalty and/or Milestones.

 

6.                                      Section 11.7 Patient Information.
 Section 11.7 is hereby deleted in its entirety and replaced with the following:

 

The Parties shall abide by Applicable Laws when undertaking all activities and
obligations set forth in this Agreement, including undertaking all
Commercialization and Development activities in compliance with Privacy Laws,
and protecting patients’ protected health information, as defined by HIPAA.  The
Parties shall also obtain all necessary authorizations and consents from data
subjects in compliance with Applicable Laws and to enable the use and disclosure
of personal information of the data subjects as contemplated by this Agreement,
including exchange and sharing of personal information among the Parties.

 

7.                                      Section 13.1 Term.  Section 13.1 is
hereby deleted in its entirety and replaced with the following:

 

Unless earlier terminated in accordance with the terms of this ARTICLE 13, the
term of this Agreement shall begin on the Effective Date and will continue until
the latest of: (a) the expiration, lapse, cancellation, abandonment or
invalidation of the last Valid Claim covering the Commercialization of the
Product in the Field in the Territory; (b) expiration of any
government-conferred exclusivity respecting the use of the Product in the Field
in the Territory; or (c) December 31, 2020 (the “Term”).

 

8.                                      Section 13.2 Unilateral Termination by
United Therapeutics.  Subsection 13.2 is hereby deleted in its entirety, renamed
“Mutual Termination” and replaced with the following:

 

4

--------------------------------------------------------------------------------


 

Either Party shall have the right to terminate this Agreement at any time during
the Term upon six (6) months prior written notice to the other Party.

 

8.                                      Section 13.5 Consequences of Expiration
or Termination.  Subsection (a) of Section 13.5 is hereby deleted in its
entirety and replaced with the following:

 

(a)                                 Upon Expiry of the Term Pursuant to
Section 13.1.  All United Therapeutics Confidential Information shall be subject
to Section 13.5(e).

 

9.                                      Section 13.6 Survival.  Subsection
(b) of Section 13.6 is hereby deleted in its entirety.

 

10.                               Full Force and Effect.  Except as specifically
modified or amended by the terms of this Amendment, the License Agreement and
all provisions contained therein are, and shall continue, to be in full force
and effect and are hereby ratified and confirmed.

 

11.                               Counterparts.  This Amendment may be executed
in counterparts, each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, intending to be bound hereby, have executed
this Amendment by their duly authorized representatives as of the Amendment
Effective Date.

 

ELI LILLY AND COMPANY

 

UNITED THERAPEUTICS

CORPORATION

 

 

 

 

 

By:

/s/ David A. Ricks

 

By:

/s/ Michael Benkowitz

 

 

 

 

 

Name:

David A. Ricks

 

Name:

Michael Benkowitz

 

 

 

 

 

Title:

President & Chief Executive Officer

 

Title:

President & Chief Operating Officer

 

--------------------------------------------------------------------------------